[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                             ________________________  ELEVENTH CIRCUIT
                                                                       November 30, 2005
                                                                        THOMAS K. KAHN
                                    No. 04-14153                             CLERK
                              ________________________

                              BIA Docket No. A79-436-962

YUE YING LIU,

                                                                  Petitioner,

       versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                             __________________________

                        Petition for Review of a Decision of the
                             Board of Immigration Appeals
                             _________________________
                                  (November 30, 2005)


Before BIRCH and WILSON, Circuit Judges, and ROYAL*, District Judge.

PER CURIAM:


       *
        Honorable C. Ashley Royal, United States District Judge for the Middle District of
Georgia, sitting by designation.
      Yue Ying Liu, a native and citizen of China, appeals the Board of

Immigration Appeals’s (“BIA’s”) affirmance of an Immigration Judge’s (“IJ’s”)

decision denying her claims for asylum and withholding of removal under the

Immigration and Nationality Act (“INA”) and Convention Against Torture

(“CAT”). After arriving in the United States without documentation, Liu told an

asylum officer that she was a Christian and had been persecuted because of her

religion. However, in her subsequent asylum application, Liu listed her religion as

“N/A,” indicated that she had been persecuted for having three children, and said

that she would be forcibly sterilized if she were repatriated. The IJ found that

Liu’s testimony was not credible, denied her application for asylum and

withholding of removal under the INA and CAT, and permanently barred her from

receiving any immigration benefits under the INA. The BIA affirmed the IJ’s

denial of asylum and withholding of removal, but reversed the IJ’s decision

insofar as it barred her from receiving future benefits. This appeal followed.

      On appeal, Liu first argues that the IJ erred by refusing to credit her

testimony. Liu concedes that she lied to the asylum officer, but contends that her

testimony at the merits hearing was both internally consistent and consistent with

her asylum application. Liu also contends that her testimony to the asylum officer

should not be held against her because “inadequate translation was provided.” In

                                          2
her second assignment of error, Liu contends that, because she faces a high risk of

“beatings or torture” if repatriated, the IJ erred by denying her claims for

withholding of removal under the INA and CAT.1

                          I. The Credibility Determination

       In cases involving requests for asylum, we review only the BIA’s decision

except to the extent that the BIA expressly adopted the IJ’s decision. Nreka v.

United States Atty. Gen., 408 F.3d 1361, 1368 (11th Cir. 2005). Because the IJ

made the determination that Liu’s testimony was not credible and that she was not

entitled to asylum or withholding of removal, our review will focus on the IJ’s

decision. See id.

       To the extent that the decision below was based upon a legal determination,

we review it de novo. See id. However, “administrative findings of fact are

conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary.” INA § 242(b)(4)(B); 8 U.S.C. § 1252(b)(4)(B); accord Antipova v.

United States Atty. Gen., 392 F.3d 1259, 1261 (11th Cir. 2004) (stating that an IJ’s

factual determinations must be upheld if they are supported by “reasonable,

substantial, and probative evidence on the record considered as a whole”). When

       1
          Because Liu has not argued on appeal that the IJ erred by failing to credit the
photocopied documents which she submitted, she has waived any such argument. See
Mohammed v. Ashcroft, 261 F.3d 1244, 1248 n.3 (11th Cir. 2001) (stating in an immigration
case that arguments not made in a petitioner’s brief are thereby waived).
                                             3
the IJ accurately points to inconsistencies between an applicant’s testimony and

her previous statements, we will not substitute our own credibility determination

for that of the IJ. D-Muhumed v. United States Atty. Gen., 388 F.3d 814, 819

(11th Cir. 2004). Furthermore, when an IJ makes a detailed finding that an alien’s

testimony is not credible, this determination, standing alone, may be sufficient to

support the denial of asylum. See id.

      An alien is eligible for asylum if such alien meets the INA’s definition of a

“refugee.” See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). In most cases, to

demonstrate “refugee” status under the INA, an alien must show that she is outside

of her country because of “persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular social group, or

political opinion.” INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A); accord

Sepulveda v. United States Atty. Gen., 401 F.3d 1226, 1231 (11th Cir. 2005).

However, Congress has also provided that any person who has been forced to

undergo an abortion or sterilization, or who has a well-founded fear that she will

be forced to undergo such a procedure in the future, is eligible for asylum. See

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). The alien “carries the burden of

proving statutory ‘refugee’ status.” D-Muhumed, 388 F.3d at 818.




                                          4
      In the instant case, Liu originally told the asylum officer that she fled China

because of religious persecution, but later claimed that she fled to avoid forced

sterilization. Liu’s argument that the asylum interview should be disregarded

because of difficulties with the translation is without merit because she expressly

said during the asylum interview that she understood the translator’s questions.

Furthermore, Liu’s asylum application was not fully consistent with her testimony

at the merits hearing. While Liu indicated in her application that she had not

passed through any third countries on her way from China to the United States,

she later testified that she had passed through Thailand and possibly Japan or

Korea. Indeed, her asylum application was internally inconsistent because, despite

saying she had not passed through any third country en route to the United States,

it said that she left China approximately six months before her arrival in Miami.

Given Liu’s numerous inconsistent statements, the IJ’s refusal to credit her

testimony was not unreasonable. See INA § 242(b)(4)(B), 8 U.S.C.

§ 1252(b)(4)(B) (stating that “administrative findings of fact are conclusive unless

any reasonable adjudicator would be compelled to conclude to the contrary”).

Thus, because her testimony was not credible, and Liu does not claim on appeal

that there was any other substantial evidentiary basis upon which she should have




                                         5
received asylum, she has not carried her burden of proving that she had a

reasonable fear of being sterilized or otherwise persecuted.

                           II. Withholding of Removal

      We apply the same standard of review to withholding of removal claims as

to asylum claims. Nreka, No. 04-10009 man. op. at 14 (applying same standard of

review to both types of claims). Accordingly, the IJ’s conclusions of law are

reviewed de novo while his findings of fact will be upheld “unless any reasonable

adjudicator would be compelled to conclude to the contrary.” INA § 242(b)(4)(B);

8 U.S.C. § 1252(b)(4)(B); accord Antipova, 392 F.3d at 1261.

      To obtain withholding of removal under the INA, an alien must prove it is

more likely than not that, were she repatriated, her life or freedom would be

threatened on account of a protected characteristic. Mendoza v. United States

Atty. Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). To obtain withholding of

removal under the CAT, an alien must show it is more likely than not that, were

she returned, she would be tortured by or with the acquiescence of an official

person. D-Muhumed, 388 F.3d at 819. Because the standard for obtaining

withholding of removal under the INA or CAT is more stringent than the standard

that applies to asylum claims, ineligibility for asylum generally precludes




                                         6
withholding of removal. Al Najjar v. Ashcroft, 257 F.3d 1262, 1292-93, 1303

(11th Cir. 2001).

      In the instant case, by denying Liu’s asylum request, the IJ implicitly found

that Liu had not demonstrated a reasonable fear of future persecution. Because

Liu did not carry her burden of showing that she had a reasonable fear of future

persecution, it follows that she did not carry the higher burden of proving it is

more likely than not that she will be persecuted or tortured if she is repatriated.

Accordingly, the IJ did not err by denying Liu’s request for withholding of

removal under the INA and CAT.

      Having reviewed the parties’ briefs and the record and found no error, we

deny Liu’s petition for review.

      PETITION DENIED.




                                          7